                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


CHERYL & CO.,

                       Plaintiff,

        v.                                             Civil Action 2:18-cv-1485
                                                       Chief Judge Edmund A. Sargus, Jr.
                                                       Magistrate Judge Jolson
CHERYL L. KRUEGER, et al.,


                       Defendants.

                                     OPINION AND ORDER

        This matter is before the Court on Plaintiff’s Motion for Protective Order (the “Motion”)

(Doc. 31). For the following reasons, Attachment 1 shall be the controlling Protective Order in

this case.

  I.    BACKGROUND

        Plaintiff Cheryl & Co. is a leading seller of cookies and other baked goods founded by

Defendant Cheryl L. Krueger. Plaintiff asserts that Defendant Krueger has formed a new company

(Defendant CKE) to compete against Plaintiffs, and hired Plaintiff’s former employees

(Defendants Adell, Coley-Tonti, Dalton and Allwein) to assist with CKE’s alleged competing

operations. (Doc. 1). Plaintiff alleges that Defendants have violated various non-disclosure, non-

compete, and non-solicitation agreements, and that Defendants are unfairly competing with

Plaintiff by violating Plaintiff’s asserted trade secret and trade dress rights.         (Id.).   More

specifically, Plaintiff alleges ten counts, including misappropriation of trade secrets in violation of

federal and state law, breach of contract, tortious interference with contractual and business

relations, civil conspiracy, unfair competition, violation of the Ohio Deceptive Trade Practices
Act, and trade dress infringement and false designation of origin under the Lanham Act. (See

generally id.).

         The parties were unable to agree on a stipulated protective order, leading Plaintiff to file

the Motion on February 14, 2019. (Doc. 31). One week later, the Court held the first preliminary

pretrial conference and directed the parties to meet and confer to attempt to resolve their

differences by February 25, 2019. (Doc. 34). Although some progress was made, the parties were

unable to resolve their differences. The Motion has been fully briefed (Docs. 31, 35, 36), and is

therefore ripe for resolution.

 II.     STANDARD

         In the exercise of its discretion, the Court may, upon a showing of good cause, issue a

Protective Order limiting or restricting discovery. Fed. R. Civ. P. 26(c). Specifically, the Court

may issue an order “requiring that a trade secret or other confidential . . . commercial information

not be revealed or be revealed only in a specified way.” Fed. R. Civ. P. 26(c)(1)(G). A protective

order with an Attorneys’ Eyes Only (“AEO”) designation serves to limit disclosure of trade secret

information to the opposing party’s attorneys and expert witnesses only. See Penn, LLC v. Prosper

Bus. Dev. Corp., No. 2:10-cv-0993, 2012 U.S. Dist. LEXIS 168577, at *10 (S.D. Ohio Nov. 28,

2012).

         “The burden of establishing good cause for a protective order rests with the movant.” Nix

v. Sword, 11 F. App’x 498, 500 (6th Cir. 2001) (citations omitted). To show good cause, the

movant “must articulate specific facts showing clearly defined and serious injury resulting from

the discovery sought and cannot rely on mere conclusory statements.” Id. The party seeking an

AEO Protective Order must identify with sufficient particularity the harm it will suffer. Stout v.

Remetronix, Inc., 298 F.R.D. 531, 535 (S.D. Ohio 2014). “In the business context, such a showing



                                                  2
requires ‘specific demonstrations of fact, supported where possible by affidavits and concrete

examples.’” Id. (quoting Penn, LLC, 2012 U.S. Dist. LEXIS 168577, at *10).

       An “AEO designation can be justified upon a specific factual showing that ‘especially

sensitive information is at issue or the information is to be provided to a competitor.’” Id. (quoting

United States ex rel. Daugherty v. Bostwick Labs., No. 1:08-cv-354, 2013 U.S. Dist. LEXIS 89683,

2013 WL 3270355, at *2 (S.D. Ohio June 26, 2013) (further quotations omitted)). “Courts have

routinely recognized that when parties compete in the same industry, an [AEO] designation strikes

the appropriate balance between a litigant’s right to relevant discoverable information and the

legitimate concerns surrounding disclosure of highly confidential sensitive information to a direct

competitor.” Daugherty, 2013 U.S. Dist. LEXIS 89683, at *31 (citations omitted). Courts often

examine the following factors in evaluating the need to protect sensitive business information

and/or trade secrets from disclosure:

       (1) the extent to which the information is known outside of his business; (2) the
       extent to which it is known by employees and others involved in his business; (3)
       the extent of measures taken by him to guard the secrecy of the information; (4) the
       value of the information to him and to his competitors; (5) the amount of effort or
       money expended by him in developing the information; (6) the ease or difficulty
       with which the information could be properly acquired or duplicated by others.

Stout, 298 F.R.D. at 535. Finally, courts must balance the needs of the party seeking the

information against the potential for harm resulting from disclosure. Id.

III.   DISCUSSION

       The parties have been unable to resolve the following disputes: 1) the scope of the AEO

designation; 2) the designation of one representative for each party that can review AEO material;

3) interposing a third-party recipe expert; and 4) the process for resolving disputes over AEO

designations. (See Docs. 35, 36).




                                                  3
           A. Scope of AEO Designation

       The parties dispute both the appropriate material that should be eligible for AEO protection

and treatment of commonly known information.

                   1. Material that may be designated AEO

       Defendants propose that a party should be able to designate a document AOE if “the party

determines that disclosure to non-attorneys is substantially likely to cause injury to such producing

party.” (Doc. 35 at 5 (internal quotations omitted)). Plaintiffs argue that the parties should only

be able to designate material AEO that could cause competitive injury. (Doc. 36 at 2). Plaintiff’s

proposed scope of AEO designations more closely comports with the practice in this District. E 3

Biofuels, LLC v. Biothane Corp., 2013 U.S. Dist. LEXIS 100793, at *8 (S.D. Ohio July 18, 2013)

(“This Court has routinely approved proposed protective orders seeking to protect . . . highly

confidential/attorney eyes only material when, in addition to trade secret or other confidential

research, development, or commercial information, particularly sensitive information of a similar

nature may be disclosed through discovery and would cause competitive harm if publicly

revealed.”) (internal quotations omitted).

       Plaintiff proposes that to designate material AEO, it must fall in the following categories:

(1) technical information related to each party’s products; (2) research and development work; (3)

confidential pricing information; (4) contracts with suppliers and manufacturers; (5) sales

information, including contracts with customers; (6) marketing and strategic business information;

and (7) company financial information. (Doc. 36 at 2–3). While the proposed categories appear

to cover a significant amount of material that could meet the AEO designation, the Court finds that

Plaintiff has not shown a need to limit AEO designations to specific categories. At this time, the




                                                 4
proposed categories are a premature limitation of AEO designations as the Court cannot predict

the materials that will be designated.

       Instead, upon examination of relevant caselaw, the Court limits AEO designations to the

following:

       A party may designate as “ATTORNEYS’ EYES ONLY” such materials as
       it:

       (1) reasonably and in good faith believes to contain particularly sensitive
       information relating to research for and production of products; technical, business,
       and research information regarding future products; non-public and highly sensitive
       financial information; marketing and sales information, such as marketing plans
       and forecasts, customer lists, pricing data, cost data, customer orders, and customer
       quotations; and such other documents, information, or materials that relate to other
       proprietary information; and

       (2) reasonably and in good faith believes that public reveal of the information would
       cause competitive injury to the producing party.

See e.g. E 3 Biofuels, LLC, 2013 U.S. Dist. LEXIS 100793, at *9; Stout, 298 F.R.D. at 535;

Daugherty, 2013 U.S. Dist. LEXIS 89683, at *6.

       Limiting the scope of AEO to the foregoing sufficiently guards against the indiscriminate

use of AEO designations and allows the parties to protect materials that would cause competitive

injury if revealed.

                      2. Commonly known information

       In its reply, Plaintiff clarified that it did not seek the ability to unilaterally designate AEO

material “commonly known information,” thereby removing Defendant’s AEO designation. (Doc.

36 at 5). Instead, Plaintiff “proposes that commonly known information should not maintain its

AEO designation, meaning the designating party must show good cause why counsel and client

should be precluded from discussing something both the producing and receiving party already

know.” (Id.). The Court finds that any “commonly known information” is precluded from AEO



                                                  5
designation by the abovementioned scope of such designations; therefore, no further mechanism

or provision is required. If a dispute arises regarding “commonly known information,” the parties

may pursue removal of that AEO designation as is available for any disputed designation.

           B. Designation of Representatives To Review AEO Material

       Plaintiff proposes the following: “[a]llow a single representative to view AEO material,

thereby promoting free discourse between attorney and client, and the informed litigation and

settlement strategies that necessarily result form such communication.” (Doc. 36 at 6). Defendants

agree that “in the context of resolving a dispute about a particular attorneys’ eyes only designation,

one of the alternatives available to the Court (assuming an appropriate showing had been made)

would be authorizing disclosure to an identified employee . . . .” (Doc. 35 at 4). The Court recalls

that the discussion at the pretrial conference more closely resembles Defendants’ briefing.

       In support of its proposition, Plaintiff cites Arvco Container Corp. v. Weyerhaeuser Co.,

2009 U.S. Dist. LEXIS 9264, at *15–16 (W.D. Mich. Feb. 9, 2009). In that case, the court found

that although AEO designations are justifiable in some circumstances, they “must be supported by

a showing that disclosure will work a clearly defined and serious injury to the party seeking

extraordinary confidential treatment.” Id. at *16. At issue in that case, however, was the

imposition of an AEO provision. See generally id. The decision does not discuss exceptions to

any such provision and is cited by Plaintiff in support of its narrow, complementary argument that

a broad AEO scope can hurt a party’s ability to negotiate. See generally id. This means Plaintiff

offers no authority in support of its position that designated representatives appointed by each

party should be able to review all AEO designated material.

       The Court finds that a per-dispute mechanism as contemplated by Defendants best balances

the parties’ interest in efficiently and informedly litigating the case with the interest of keeping



                                                  6
sensitive competitive information confidential.      Accordingly, the Court denies Plaintiff’s

proposition that Cheryl’s and CKE should be able to designate one representative who can review

AEO material, and orders a more nuanced, per-dispute approach:

       Limited Purpose Party Representatives. If counsel believes in good faith that it
       is necessary to disclose any ATTORNEYS’ EYES ONLY material to a client
       representative in order to receive context or information regarding the relevance
       or meaning of the AEO material—in the interest of efficiently litigating the
       matter—counsel shall do the following:
              i. Identify a client representative that counsel determines would be able
                  to provide the desired context or information regarding the specific
                  material;
             ii. Ask opposing counsel if they consent to disclosure of the specific
                  ATTORNEYS’ EYES ONLY material to the designated client
                  representative. If counsel consents, the designated client
                  representative must sign the “Agreement To Be Bound To Protective
                  Order,” attached hereto, before the ATTORNEYS’ EYES ONLY
                  material may be disclosed to the client representative.
            iii. If opposing counsel does not consent, counsel shall schedule a status
                  conference with the Court, at which time the Court will determine
                  whether the ATTORNEYS’ EYES ONLY material may be disclosed
                  to the identified client representative.

           C. Interposing Third-Party Recipe Expert

       Defendants propose that a third party review the parties’ recipes to determine whether there

is “any truth to Cheryl’s” contention that CKE is using the same recipes that Cheryl’s uses. (Doc.

35 at 7). Defendants seek this mechanism in order to protect recipes, and rely on Power

Conversion, Inc. v. Saft Am., Inc., 1985 U.S. Dist. LEXIS 20217, at *5 (S.D.N.Y. May 1, 1985),

to argue that such a mechanism is necessary here. In Power Conversion, Inc., the parties accused

one another of misappropriating trade secrets concerning the design and manufacture of lithium

batteries. Id. at *1. The parties had agreed to a protective order but later found themselves in a

protracted discovery dispute regarding the relevance of certain proprietary information. Id. at *2.

The defendant sought to have an independent expert review each side’s lithium technology for

relevance; the plaintiff opposed such a procedure. Id. The Court ultimately concluded that an

                                                7
independent expert would be useful in determining relevance and directed the use of such a

process. Id. at *6 (finding that use of an independent expert was “useful to forestall protracted

discovery disputes about relevance”). Thus, the court prevented irrelevant information from being

produced to a competitor.

       Here, the Court is not confronted with a dispute regarding relevance. To the contrary, the

parties appear to agree that recipes are relevant to this litigation. Accordingly, the Court is not

addressing the problem that the court in Power Conversion, Inc. solved. Stated differently, there

is not the concern in this case that proprietary technology, which is irrelevant to the litigation, is

going to be produced to a competitor. Moreover, although the Court appreciates Defendants’

concern of Plaintiff uncovering secret recipes in the course of discovery, designating the recipes

AEO solves the problem at this juncture. Indeed, the Court is not aware of a mechanism by which

it could ensure the confidentiality of a third-party recipe expert that is more powerful than

counsels’ risk of contempt, liability for damages, or disbarment, should an AEO designation be

ignored resulting in a disclosure of secret recipes.

       As this litigation proceeds, the need for independent analysis of certain recipes might

crystalize. At this point, however, Defendants have not shown that the mechanism is necessary

for all recipes. And the Court is concerned that use of the process would slow discovery and

increase litigation costs. Consequently, Defendants’ request for a third-party recipe expert is

DENIED at this juncture.

           D. Process for Resolving AEO Designation Disputes

       The parties’ briefing indicates they request a process for resolving disputes about AEO

designations in an expeditious fashion (Doc. 35 at 8; Doc. 36 at 10). The Court finds that the

following approach, proposed by Plaintiff in its Reply (Doc. 36-1), is adequate:



                                                  8
       Challenges by a Party to Designation as “ATTORNEYS’ EYES ONLY.”
       If a party disputes the designation of any material as “ATTORNEYS’ EYES
       ONLY,” counsel for the disputing party shall notify counsel for the producing
       party. No later than five calendar days after receiving that notice, counsel will meet
       and confer in a good faith effort to resolve the dispute. If the parties are unable to
       resolve their dispute, the party challenging the designation may file a motion under
       seal and submit the disputed material for in camera review, and the party that made
       the designation shall file an opposition within five business days thereafter. The
       Court, at its discretion, will conduct a telephone status conference to resolve the
       dispute and may grant relief that it deems appropriate.

IV.    CONCLUSION

       For the reasons stated, “Attachment 1” to this Order shall be the Protective Order governing

discovery in this case.

       IT IS SO ORDERED.



Date: March 11, 2019                                 /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 9
